UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

Catherine Jeang Not Present N/A

 

Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Not Present Not Present

Proceedings: (IN CHAMBERS) - DEFENDANT ERIC GARCETTI’S MOTION
TO DISMISS (Dkt. 40, filed on March 28, 2021)

VENTURA COUNTY DEFENDANTS’ MOTION TO DISMISS
(Dkt. 42, filed on March 29, 2021)

ORANGE COUNTY DEFENDANTS’ MOTION TO DISMISS (Dkt.
43, filed on March 29, 2021)

STATE DEFENDANTS’ MOTION TO DISMISS (Dkt. 44, filed on
March 29, 2021)

DEFENDANT MICHAEL BERTELSEN’S MOTION TO DISMISS
(Dkt. 45, filed on March 29, 2021)

SANTA BARBARA COUNTY DEFENDANTS’ MOTION TO
DISMISS (Dkt. 46, filed on March 29, 2021)

LOS ANGELES COUNTY DEFENDANTS’ MOTION TO
DISMISS (Dkt. 47, filed on March 29, 2021)

The Court finds this motion appropriate for decision without oral argument. See
Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15. Accordingly, the matter is hereby taken under
submission.

I. INTRODUCTION

On October 26, 2020, plaintiffs Mission Fitness Center, LLC; California Crossfit,
LLC; Fitness First, Inc.; Rep Max Performance, LLC; SoCal Powerlifting, LLC;
Movement FX, LLC; Lyons Property Management Company, Inc.; Jayda, Inc.; KOGym,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

LLC; House of Gains Gym, Inc.; Gym & Tone It, Inc.; Grey Group, LLC; and Grassroots
Yoga, LLC (together, “plaintiffs”), brought suit in this Court against a range of state and
local government officials (detailed below). Dkt. 1. Plaintiffs challenge those officials’
various restrictions on business operations in response to the COVID-19 pandemic. Id.

In their operative Second Amended Complaint, plaintiffs allege claims for (1)
violation of the Takings Clause of the Fifth Amendment to the United States Constitution
(“Takings Clause’) (claim one); (2) violation of the Due Process Clause of the Fourteenth
Amendment to the United States Constitution (“Due Process Clause”) (claim two): (3)
violation of the right to liberty established by Article 1, section 1 of the California
Constitution (claim three); (4) violation of the right to liberty established by Article 1,
section 7 of the California Constitution (claim four); and (5) commandeering of private
property in violation of Cal. Gov’t Code § 8572 (claim five). Dkt. 39 (“SAC”) 4 220-
273.

On March 28 and 29, 2021, several defendants filed motions to dismiss. Dkts. 40
(“Garcetti MTD”), 42 (“Ventura County MTD”), 43 (“Orange County MTD”), 44 (“State
MTD”), 45 (“Bertelsen MTD”), 46 (“Santa Barbara County MTD”), 47 (“L.A. County
MTD”). On April 5, 2021, plaintiffs opposed. Dkts. 49 (“Opp. to L.A. County MTD”),
50 (“Opp. to Bertelsen MTD”), 51 (Opp. to Garcetti MTD”), 52 (“Opp. to Ventura County
MTD”), 53 (Opp. to Orange County MTD”), 54 (“Opp. to State MTD”), 55 (“Opp. to
Santa Barbara County MTD”). And on April 12, 2021, defendants replied. Dkts. 56-62.

Having carefully considered the parties’ arguments and submissions, the Court finds
and concludes as follows.

Il. BACKGROUND
A. The Parties

Plaintiffs are California corporations or limited liability companies that operate
gyms or other fitness establishments located in the Counties of Los Angeles, Orange,
Riverside, San Bernardino, Santa Barbara, or Ventura. SAC 4 8—20.

For the purposes of clarity, defendants can be categorized by jurisdiction. Each has
been sued in his or her official capacity. At the state level, the SAC alleges claims against
defendants California Governor Gavin Newsom, former California Attorney General
Xavier Becerra, and former California Department of Public Health Director and Public

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

Health Officer Sonia Angell (together, “State defendants”).! Id. at 4. State defendants
have moved to dismiss plaintiffs’ SAC.

The SAC further alleges claims against defendant City of Los Angeles Mayor Eric
Garcetti, id., who has also moved to dismiss plaintiffs’ SAC.

The SAC alleges claims against defendants Los Angeles County Director and Public
Health Officer Barbara Ferrer; Los Angeles County Sheriff Alex Villanueva; and Los
Angeles County Supervisors Kathryn Barger, Janice Hahn, Sheila Kuehl, Mark Ridley-
Thomas (former), and Hilda Solis (together, “Los Angeles County defendants’’).? Id. Los
Angeles County defendants move to dismiss plaintiffs’ SAC.

The SAC further alleges claims against defendants Orange County Director and
Public Health Officer Clayton Chau; Orange County Sheriff Don Barnes; and Orange
County Supervisors Lisa Bartlett, Doug Chaffe, Andrew Do, Michelle Steel (former), and
Donald Wagner (together, “Orange County defendants”).* Id. at 4-5. Orange County
defendants have moved to dismiss plaintiffs’ SAC.

 

' Since the filing of this suit, Becerra and Angell were replaced in their official
capacities by Acting California Attorney General Matthew Rodriquez and Director of the
California Department of Public Health and Public Health Officer Tomas Aragon, as noted
in State defendants’ motion to dismiss. State MTD at 2. Rodriguez has in turn been
replaced by California Attorney General Rob Banta, although Banta has not been formally
substituted into the case. See State of California Department of Justice, Rob Banta
Attorney General, https://oag.ca.gov/ (last visited May 4, 2021).

? Ridley-Thomas has been replaced in his official capacity by Holly Mitchell, who
has not been formally substituted into the case. See Los Angeles County Board of
Supervisors, About Board of Supervisors, http://bos.lacounty.gov/About-Us/Board-of-
Supervisors (last visited May 4, 2021).

> Steel has been replaced in her official capacity by Katrina Foley, who has not been
formally substituted into the case. See Orange County, Board of Supervisors,
https://board.ocgov.com/about-board (last visited May 4, 2021).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

The SAC alleges claims against defendants Ventura County Director and Public
Health Officer Robert Levin; Ventura County Sheriff William Ayub; and Ventura County
Supervisors Steve Bennett (former), Bob Huber, Kelly Long, Linda Parks, and John
Zaragoza (former) (together, “Ventura County defendants”).4 Id. at 5. Ventura County
defendants also move to dismiss plaintiffs’ SAC.

The SAC alleges claims against defendants Santa Barbara County Health Officer
Henning Ansorg; Santa Barbara County Sheriff Bill Brown; and Santa Barbara County
Supervisors Peter Adam (former), Gregg Hart, Joan Hartmann, Steve Lavagnino, and Das
Williams (together, “Santa Barbara County defendants”).* Id. Santa Barbara County
defendants move to dismiss the SAC.

The SAC also alleges claims against City of Azusa Chief of Police Mike Bertelsen,
id. at 4, who has also moved to dismiss the SAC.

Finally, the SAC alleges claims against City of Irvine Chief of Police Mike Hamel,
and City of Port Hueneme Chief of Police Andrew Salinas. Id. at 4, 5. Neither Hamel nor
Salinas has filed a motion to dismiss.°

 

* Bennett and Zaragoza have been replaced in their official capacities by Matt
LaVere and Carmen Ramirez, respectively, neither of whom have been formally
substituted into the case. See County of Ventura, Board of Supervisors,
https://www.ventura.org/board-of-supervisors/ (last visited May 4, 2021).

> Adam has been replaced in his official capacity by Bob Nelson, who has not been
formally substituted into the case. See Santa Barbara County, Board of Supervisors,
http://www.countyofsb.org/bos/ (Last visited May 4, 2021).

 

° The SAC also alleged claims against several officials from San Bernardino County:
Acting Public Health Officer Erin Gustafson; Director and Chief Executive Officer of the
Office of Emergency Services Gary McBride: Sheriff John McMahon: and Supervisors
Josie Gonzales, Curt Hagman, Robert Lovingood, Dawn Rowe, and Janice Rutherford.
SAC at 5. But plaintiffs dismissed these defendants pursuant to Federal Rule of Civil
Procedure 41 on January 7, 2021. Dkt. 28.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

B. State and Local Government Response to COVID-19

This case revolves around the COVID-19 pandemic, government response to the
threats posed by COVID-19, and the significant economic hardships that response imposed
on business owners across the State. In response to the pandemic, Governor Newsom
declared a state of emergency on March 4, 2020, and, on March 19, 2020, he signed
Executive Order N-33-20. Executive Order N-33-20 directed all California residents “to
immediately heed the current State public health directives,” which were concurrently
issued by the California Department of Public Health (“CDPH”). Exec. Ord. N-33-20.
Those directives, issued by the State Public Health Officer and Director of the CDPH,
“order[ed] all individuals living in the State of California to stay home or at their place of
residence except as needed to maintain continuity of operations of the federal critical
infrastructure sectors[.]” Id. The federal government had identified 16 critical
infrastructure sectors “whose assets, systems, and networks, whether physical or virtual,
are considered so vital to the United States that their incapacitation or destruction would
have a debilitating effect on security, economic security, public health or safety, or any
combination thereof.”’ Id. Accordingly, the CDPH Director “order[ed] that Californians
working in these 16 critical infrastructure sectors may continue their work[.]” Id. the
governor made violation of Executive Order N-33-20 punishable as a misdemeanor. Id.;
see Cal. Gov’t Code § 8665.

The legal and practical effect of Executive Order N-33-20 was, among other things,
to permit businesses related to critical infrastructure sectors to continue operations, while
those unrelated to critical infrastructure sectors were required to cease operations
immediately. Businesses were thus effectively categorized as “essential” or “non-

 

7 As of December 16, 2020, the 16 critical infrastructure sectors are: chemical:
commercial facilities; communications; critical manufacturing: dams; defense industrial
base; emergency services; energy; financial services; food and agriculture; government
facilities; healthcare and public health; information technology; nuclear reactors, materials,
and waste; transportation systems; and water and wastewater systems. Cybersecurity &
Infrastructure Security Agency, Identifying Critical Infrastructure During COVID-19,
https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19 (last visited April
23, 2021).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

essential.” See SAC 4§ 80-82. In mid-March and early April 2020, the counties and cities
at issue in this lawsuit issued orders in accordance with the Governor’s state of emergency
and related executive orders. See dkt. 39-1, SAC, Exh. 3. These local orders required
various “non-essential” businesses to close, including plaintiffs’. SAC { 87.

In all, numerous state and local orders were issued to mitigate the threat posed by
COVID-19. Although plaintiffs do not specify which orders they challenge, for the
purposes of the Court’s Order, the Court refers to all orders issued by defendants to regulate
business operations in response to COVID-19 (“Orders”). The Orders’ impact on plaintiffs
can be summarized as follows.

C. Impact on Plaintiffs

There is no dispute that the closures mandated in response to COVID-19 took a
significant financial toll on plaintiffs. Plaintiffs’ businesses were classified as non-
essential, ceased operation and often stopped billing their members monthly dues. SAC 4§
110, 119, 130, 136, 160, 165, 173, 186, 199, 207, 214. Plaintiffs report losing hundreds of
members. Id. 9] 111, 138, 144, 156, 170, 204. While closed, plaintiffs apparently invested
significant amounts of money into complying with defendants’ Orders, such as by
purchasing personal protective equipment, cleaning supplies, thermometers, and re-
arranging the placement of equipment inside their facilities. Id. Ff 112, 120, 131, 138, 145,
153, 161, 168, 174, 193, 201, 208, 215.

On June 12, 2020, plaintiffs were permitted to re-open so long as they implemented
mandated sanitation guidelines and social distancing protocols, which they did. Id. J 113—
114, 122, 131, 139, 145, 152, 161, 168, 209, 216. However, a month later, on July 13,
2020, plaintiffs were forced to cease any indoor operations. Id. ff] 115, 124, 132, 140, 155,
169, 177, 203, 217. Although the Orders permitted plaintiffs to operate outdoors, plaintiffs
struggled to take advantage of this allowance because, in part, gym equipment was often
fixed to the floors and walls for safety, and could not be moved outdoors. Id. {J 116, 126,
141, 162, 170, 180, 211, 218.

Plaintiffs brought suit to challenge the various Orders that required their temporary
closure or outdoor operation. Defendants now move, pursuant to Federal Rule of Civil
Procedure 12(b)(6) (“Rule 12(b)(6)”), to dismiss plaintiffs’ claims for failure to state a
claim.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

Ill, LEGAL STANDARD

A motion pursuant to Rule 12(b)(6) tests the legal sufficiency of the claims asserted
in a complaint. Under this Rule, a district court properly dismisses a claim if “there is a
‘lack of a cognizable legal theory or the absence of sufficient facts alleged under a
cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir.
2011) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988)).
“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed
factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement to
relief requires more than labels and conclusions, and a formulaic recitation of the elements
of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007). “[F]actual allegations must be enough to raise a right to relief above the speculative
level.” Id.

 

 

 

In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn from
them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be read in
the light most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266
F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth. While legal conclusions can provide the
framework of a complaint, they must be supported by factual allegations.” Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service, 572 F.3d 962,
969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the non-conclusory
“factual content,’ and reasonable inferences from that content, must be plausibly suggestive
of a claim entitling the plaintiff to relief.”). Ultimately, “[d]etermining whether a
complaint states a plausible claim for relief will ... be a context-specific task that requires
the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S.
at 679.

 

 

Unless a court converts a Rule 12(b)(6) motion into a motion for summary judgment,
a court cannot consider material outside of the complaint (e.g., facts presented in briefs,
affidavits, or discovery materials). In re American Cont’! Corp./Lincoln Sav. & Loan Sec.
Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom Lexecon, Inc.
v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court may, however,
consider exhibits submitted with or alleged in the complaint and matters that may be

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon Graphics Inc.
Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999): see Lee v. City of Los Angeles, 250 F.3d
668, 689 (9th Cir. 2001).

As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). However, leave to amend may be denied when “the
court determines that the allegation of other facts consistent with the challenged pleading
could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co..,
806 F.2d 1393, 1401 (9th Cir. 1986).

IV. DISCUSSION

Defendants advance numerous arguments for why plaintiffs’ claims should be
dismissed, not all of which are necessary to the disposition of the motions before the Court.
The Court addresses those that are dispositive below, and joins a growing list of courts in
this state that have dismissed substantially identical claims challenging many of the same
or effectively the same state and local COVID-19-related orders. See Excel Fitness Fair
Oaks, LLC v. Newsom, No. 2:20-cv-02153-JAM (CKD), 2021 WL 795670 (E.D. Cal. Mar.
2, 2021) (granting motion to dismiss); MetroFlex Oceanside LLC v. Newsom, No. 20-cv-
2110-CAB-AGS, 2021 WL 1251225 (S.D. Cal. Apr. 5, 2021) (same); Culinary Studios,
Inc. v. Newsom, No. 1:20-cv-1340-AWI (EPG), 2021 WL 427115 (E.D. Cal. Feb. 8, 2021)
(same); see also PCG-SP Venture I LLC v. Newsom, No. EDCV 20-1138-JGB (KKx),
2020 WL 4344631 (C.D. Cal. June 23, 2020) (denying application for temporary
restraining order on grounds that plaintiffs’ claims were unlikely to succeed on the merits):
Steel MMA, LLC v. Newsom, No. 21-cv-49-CAB-AGS, 2021 WL 778654 (S.D. Cal. Mar.
1, 2021) (same); Best Supplement Guide, LLC v. Newsom, No. 2:20-cv-00965-JAM
(CKD), 2020 WL 2615022, at *8 (E.D. Cal. May 22, 2020) (same).

 

 

A. Requests for Judicial Notice

Federal Rule of Evidence 201 empowers a court to take judicial notice of facts that
are either “(1) generally known within the territorial jurisdiction of the trial court; or (2)
capable of accurate and ready determination by resort to sources whose accuracy cannot
reasonably be questioned.” Fed. R. Evid. 201(b); Mullis v. U.S. Bankr. Court for Dist. of
Nevada, 828 F.2d 1385, 1388 n.9 (9th Cir. 1987).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

Here, several defendants have requested the Court take judicial notice of (1) certain
of the Orders at issue, (2) other government publications and guidance relating to COVID-
19, (3) government-issued statistics regarding COVID-19, and (4) court filings in other
cases. Dkts. 41 (“Garcetti RJN”), 43-1 (“Orange County RJN”), 44-2 (“State RJN”), 45-3
(“Bertelsen RJN”), 47-2 (“L.A. County RJN”), 63 (“Garcetti Supp. RJN”).

Plaintiffs oppose the requests for judicial notice on the grounds that, while the
documents themselves “are available on government websites, the information contained
therein is not of common knowledge and is subject to reasonable dispute”; the selection of
documents is a “self-serving” snapshot of information; and the requests do not meet the
standards set forth in California Evidence Code sections 451 and 452. See dkts. 49-1
(“Opp. to L.A. County RJN’), 50-1 (“Opp. to Bertelsen RJN”), 51-1 (“Opp. to Garcetti
RJN”), 53-1 (“Opp. to Orange County RJN”), 54-1 (“Opp. to State RJN”).

The Court finds that judicial notice of the various documents is warranted as they
are in the public record, and each document’s accuracy can be readily determined and is
not reasonably subject to dispute. King v. Cnty. of Los Angeles, 885 F.3d 548, 555 (9th
Cir. 2018) (“[W]e take judicial notice of the undisputed and publicly available information
displayed on government websites.”); Peviani v. Hostess Brands, Inc., 750 F. Supp. 2d
1111, 1116 (C.D. Cal. 2010) (a court “may take judicial notice of matters of public record,
including duly recorded documents, and court records available to the public through the
Pacer system via the internet” (citation omitted)). Furthermore, plaintiffs’ argument that
the selection of documents is “self-serving” is unavailing—they cite to no authority to
support their argument, and, in any event, a party may present evidence which serves its
arguments. Finally, plaintiffs’ reliance on California rules of evidence is misplaced
because federal rules of evidence, not California’s, govern requests for judicial notice in
federal courts. Primiano v. Cook, 598 F.3d 558, 563 (9th Cir. 2010) (“The Federal Rules
of Evidence ‘govern proceedings in the courts of the United States.’” (quoting Fed. R.
Evid. 101)).

 

Accordingly, the Court GRANTS defendants’ requests for judicial notice.
B. Fourteenth Amendment Due Process Claim

Plaintiffs advance several theories of liability within their due process claim: a
substantive due process violation, a procedural due process violation, and a vagueness
claim. SAC §§ 234, 236, 237. Defendants move to dismiss each.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

CIVIL MINUTES — GENERAL ‘QO’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL
1. Substantive Due Process

 

“The substantive component of the Due Process Clause forbids the government from
depriving a person of life, liberty, or property in such a way that ... interferes with rights
implicit in the concept of ordered liberty.” Engquist v. Oregon Dep’t of Agric., 478 F.3d
985, 996 (9th Cir. 2007) (quotation omitted, alteration in original).

The parties first dispute whether the Court should apply traditional constitutional
analysis to plaintiffs’ claims, or whether it should apply the standard articulated in
Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905) (“Jacobson”). Under
Jacobson, a measure aimed at addressing a public health emergency must only (1) bear a
“real or substantial relation” to abating the emergency, and (2) not be, “beyond all question,
a plain, palpable invasion of rights secured by the fundamental law.” Id. at 31. However,
Jacobson pre-dated the tiers of scrutiny courts now use to evaluate the constitutionality of
state action, and certain authorities have concluded that the standard applied in Jacobson is
effectively identical to rational basis review. See Roman Cath. Diocese of Brooklyn v.
Cuomo, 141 S. Ct. 63, 70 (2020) (“Roman Cath. Diocese”) (Gorsuch, J. concurring)
(“Although Jacobson pre-dated the modern tiers of scrutiny, this Court essentially applied
rational basis review to Henning Jacobson’s challenge to a state law[.]”); Big Tyme
Investments, LLC v. Edwards, 985 F.3d 456, 467 (Sth Cir. 2021).

 

 

Plaintiffs nevertheless argue the Court should not apply the Jacobson standard. Opp.
to L.A. County MTD at 7-8; Opp. to Garcetti MTD at 7—8; Opp. to Ventura County MTD
at 7; Opp. to Orange County MTD at 6—7; Opp. to State MTD at 7-8; Opp. to Santa Barbara
County MTD at 6-7. Plaintiffs’ principal argument to this effect is that the Supreme
Court’s ruling in Roman Catholic Diocese limited Jacobson’s application. But the
controlling opinion in Roman Catholic Diocese did not address Jacobson. And the
concurrence to which plaintiffs cite simply concluded that Jacobson did not warrant
abandoning strict scrutiny when analyzing government action that infringed on religious
free exercise rights protected by the First Amendment to the United States Constitution.
See Roman Cath. Diocese, 141 S. Ct. at 70 (Gorsuch, J. concurring). Here, plaintiffs have
not established that defendants’ Orders infringe on a fundamental right, as discussed below.
See Excel Fitness, 2021 WL 795670, at *4 (distinguishing Roman Cath. Diocese on these
grounds). In any event, the Court need not decide whether Jacobson applies—or whether
it represents a materially different standard from rational basis review—because plaintiffs’
claims fail under traditional constitutional analysis.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

Another preliminary dispute between the parties is whether plaintiffs have
established that the Orders at issue infringe on a fundamental right such that they trigger
heightened constitutional protections. “Substantive due process cases typically apply strict
scrutiny in the case of a fundamental night and rational basis review in all other cases.”
Witt v. Dept. of the Air Force, 527 F.3d 806, 817 (9th Cir. 2008). Plaintiffs contend that
the Orders interfered with their fundamental liberty interest to choose one’s line of work.
Opp. to L.A. County MTD at 10—11; Opp. to Bertelsen MTD at 10; Opp. to Garcetti MTD
at 11-12; Opp. to Ventura County MTD at 11; Opp. to Orange County MTD at 10-11;
Opp. to State MTD at 11-12; Opp. to Santa Barbara County MTD at 10-11. Plaintiffs
principally rely on a case from the Southern District of California, Bols v. Newsom, No.
20-cv-00873-BEN (BLM), 2021 WL 268609 (S.D. Cal. Jan. 26, 2021) (“Bols’”). In Bols,
the court found that business owners forced to close their businesses in light of COVID-
19-related restrictions enjoyed a “fundamental constitutional right to use [their] labor in a
common occupation.” Id. at *6.

However, the Ninth Circuit, also addressing due process claims alleged by business
owners aggrieved by the COVID-19 shutdown, observed that “[w]e have ‘never held that
the right to pursue work is a fundamental right,’ and, as such, the district court likely did
not err in applying rational basis review to [the plaintiffs’ | due process claims.” Tandon
v. Newsom, 992 F.3d 916 (9th Cir. 2021) (quoting Sagana v. Tenorio, 384 F.3d 731, 743
(9th Cir. 2004)), disapproved of on other grounds in later proceedings, No. 20A151, 2021
WL 1328507 (U.S. Apr. 9, 2021). Plaintiffs attempt to avoid the holding in Tandon by
arguing that it was “an afterthought,” see, e.g., Opp. to L.A. County MTD at 13, but that is
not the case. That conclusion was dispositive of the business-owner appellants’ argument
on appeal that the district court erred in denying their motion for a preliminary injunction.
Accordingly, because plaintiffs have not alleged infringement of a fundamental right,
rational basis review applies to plaintiffs’ due process claim. Engquist, 478 F.3d at 997
(applying rational basis review for right to pursue a profession).

Under rational basis review, “[i]f a statute is not arbitrary, but implements a rational
means of achieving a legitimate governmental end, it satisfies due process.” Kim v. United
States, 12] F.3d 1269, 1273 (9th Cir. 1997) (quotation omitted). Plaintiffs “shoulder a
heavy burden” of showing that the government “could have had no legitimate reason for
its decision.” Halverson v. Skagit Cty., 42 F.3d 1257, 1262 (9th Cir. 1994) (quotation
omitted). Here, there is no dispute that preventing the spread of COVID-19 is a legitimate
government end. Roman Cath. Diocese, 141 S. Ct. at 67. And plaintiffs have not met their

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

heavy burden of negating any possible legitimate reason for implementation of the Orders,
nor, for that matter, for classifying gyms as “non-essential.” To the contrary, numerous
courts have found that orders closing gyms survive rational basis review. See League of
Indep. Fitness Facilities & Trainers, Inc. v. Whitmer, 814 F. App’x 125, 129 (6th Cir. 2020)
(“[T]he idea that heavy breathing and sweating in an enclosed space containing many
shared surfaces creates conditions likely to spread the virus is a paradigmatic example of
‘rational speculation’ that fairly supports the [Michigan] Governor’s treatment of indoor
fitness facilities.”); Excel Fitness, 2021 WL 795670, at *5. Plaintiffs therefore fail to state
a substantive due process claim.

2. Procedural Due Process

 

Plaintiffs further allege that defendants “fail[ed] to provide any meaningful
procedure for challenging [their] determination that a business is non-essential, either pre
or post deprivation of Plaintiffs’ constitutional night to use of their property.” SAC § 237.
“Procedural due process imposes constraints on governmental decisions which deprive
individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process
clause[.|” Mathews v. Eldridge, 424 U.S. 319, 332 (1976). “However, “[w]hen the action
complained of is legislative in nature, due process 1s satisfied when the legislative body
performs its responsibilities in the normal manner prescribed by law.’” Halverson, 42 F.3d
at 1260 (quoting Sierra Lake Reserve v. City of Rocklin, 938 F.2d 951, 957 (9th Cir. 1991))
(alteration in original). To determine whether government action is legislative in nature,
courts “focus|] on the ‘character of the action, rather than its labell.|’” Id. (quoting Harris
v. County of Riverside, 904 F.2d 497, 501 (9th Cir. 1990)). Accordingly, and relevant
here, “governmental decisions which affect large areas and are not directed at one or a few
individuals do not give rise to the constitutional procedural due process requirements of
individual notice and hearing[.]” Id. at 1261.

Defendants argue that there is no due process right to individual notice and hearing
because the Orders reflect government decisions that are of general applicability. Garcetti
MTD at 22-23; Ventura County MTD at 11; Orange County MTD at 14—15; State MTD
at 14; Santa Barbara County MTD at 11-12; L.A. County MTD at 14-15.

Plaintiffs, again citing to Bols, respond that the Orders are not legislative but rather
executive in nature, and that, in any event, determining whether an action is legislative or
executive is a question of fact not properly decided on a motion to dismiss. Opp. to L.A.
County MTD at 11-12: Opp. to Bertelsen MTD at 10; Opp. to Garcetti MTD at 12; Opp.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 12 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

to Ventura County MTD at 11—12; Opp. to Orange County MTD at 11; Opp. to State MTD
at 12: Opp. to Santa Barbara County MTD at 11.

This Court joins others to have addressed the question and determines that the
challenged Orders are decisions of general applicability that, therefore, are legislative in
nature and do not entitle plaintiffs to individual notice or hearing. See Excel Fitness, 2021
WL 795670, at *5; PCG-SP Venture I, 2020 WL 4344631, at *8; Steel MMA, 2021 WL
778654, at *4. The Orders affect all individuals and businesses operating in their respective
jurisdictions, and are not directed at one or a few individuals. See PCG-SP Venture I, 2020
WL 4344631, at *8. And the provisions that address gyms address all gyms, not just one
or a few. On these grounds, the Court respectfully disagrees with the Bols court’s
conclusion that such orders “appear to be[] pure executive action[.]” Bols, 2021 WL
268609, at *5. Finally, there appears to be no additional fact discovery that would alter the
conclusion that the Orders are generally applicable, so decision on a motion to dismiss is
appropriate. Plaintiffs have therefore failed to state a procedural due process claim.

3. Vagueness

Finally, plaintiffs allege that the Orders “fail to provide sufficient notice of which
actions will potentially subject Plaintiffs to civil or [] criminal penalties,” and that “[i]t
would, at best, be unclear to any person of ordinary intelligence what Defendants’ Orders
collectively prohibit and/or allow.” SAC § 234. A law or executive order “is
impermissibly vague if it [1] fails to provide a reasonable opportunity to know what
conduct is prohibited, or [2] is so indefinite as to allow arbitrary and discriminatory
enforcement.” Arce v. Douglas, 793 F.3d 968, 988 (9th Cir. 2015): see Edge v. City of
Everett, 929 F.3d 657, 664 (9th Cir. 2019). “[A] party challenging the facial validity of an
ordinance on vagueness grounds outside the domain of the First Amendment must
demonstrate that ‘the enactment is impermissibly vague in all of its applications.’” Hotel
& Motel Ass’n of Oakland v. City of Oakland, 344 F.3d 959, 972 (9th Cir. 2003) (quoting

Vill. of Hoffman Ests. v. Flipside, Hoffman Ests.. Inc., 455 U.S. 489, 495 (1982)).

Defendants argue that plaintiffs fail to state a claim for unconstitutional vagueness
because they point to no supposedly vague language in the orders, and, in any event, the
orders clearly define prohibited activities. Garcetti MTD at 21—22: Ventura County MTD
at 10-11; Orange County MTD at 15—16; State MTD at 18-19; Bertelsen MTD at 30-31;
Santa Barbara County MTD at 13; L.A. County MTD at 19-20. Plaintiffs do not directly
address these arguments in their oppositions.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 13 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

Plaintiffs’ claim that the Orders are void for vagueness is conclusory and is not
supported by any factual allegations. On this ground, their claim must be dismissed. See
Iqbal, 556 U.S. at 679 (legal conclusions “must be supported by factual allegations”); Excel
Fitness, 2021 WL 795670, at *6. Furthermore, plaintiffs have not met their burden of
showing that the Orders are impermissibly vague “in all of [their] applications.” To the
contrary, other allegations in plaintiffs’ SAC make it apparent plaintiffs were aware of what
conduct the Orders did or did not prohibit. See MetroFlex, 2021 WL 1251225, at *S.
Plaintiffs therefore fail to state an unconstitutional vagueness claim.

4. Leave to Amend

As noted above, leave to amend may be denied when “the court determines that the
allegation of other facts consistent with the challenged pleading could not possibly cure
the deficiency.” Schreiber Distrib., 806 F.2d at 1401. But leave to amend is the general
tule. Hoang v. Bank of Am., N.A., 910 F.3d 1096, 1102 (9th Cir. 2018). In this case,
although it is unclear what factual allegations could save plaintiffs’ due process claims, it
is nevertheless the case that plaintiffs’ allegations are cast at a high level of generality. The
Court therefore cannot say with confidence that no factual allegations consistent with those
pled in the SAC could support plaintiffs’ claims. As such, leave to amend is the prudent
course of action. See Culinary Studios, 2021 WL 427115, at *19 (granting leave to amend
all but procedural due process claim).

Accordingly, the Court DISMISSES each of plaintiffs’ due process claims without
prejudice.

C. Fifth Amendment Takings Claim

Plaintiffs also allege defendants’ Orders violate the Takings Clause of the Fifth
Amendment because the Orders deprived plaintiffs of “all economically beneficial use of
their businesses without just compensation[.]” SAC § 222. “The Takings Clause of the
Fifth Amendment states that “private property [shall not] be taken for public use, without
just compensation.’” Knick v. Twp. of Scott. Pennsylvania, 139 S. Ct. 2162, 2167 (2019)
(quoting U.S. Const. amend. V) (alteration in original). Although the parties dispute
whether plaintiffs have alleged a property interest in operating their businesses, the Court
finds that, even if plaintiffs have made such a showing, their takings claim fails.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 14 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

1. Total Regulatory Taking

 

Defendants generally argue that plaintiffs do not state a claim for a total regulatory
taking because they do not allege a complete loss of economic value. Garcetti MTD at 26;
Ventura County MTD at 12; Bertelsen MTD at 22-23; Santa Barbara County MTD at 8;
L.A. County MTD at 10. Plaintiffs respond that they have sufficiently alleged that
defendants’ “implementation of the orders deprives Plaintiffs of all effective economically
beneficial uses of their businesses,” namely because “loss of membership necessarily
means loss of membership dues|.]” Opp. to L.A. County MTD at 10; Opp. to Bertelsen
MTD at 9; Opp. to Garcetti MTD at 10—11; Opp. to Ventura County MTD at 10: Opp. to
Orange County MTD at 9-10; Opp. to State MTD at 10; Opp. to Santa Barbara County
MTD at 9-10.

A total regulatory taking, or a Lucas taking, occurs when a regulation “completely
deprive[s] an owner of ‘a// economically beneficial us[e]’ of her property.” Lingle v.
Chevron U.S.A. Inc., 544 U.S. 528, 538 (2005) (quoting Lucas v. South Carolina Coastal
Council, 505 U.S. 1003, 1019 (1992)) (emphasis and second alteration in original). Here,
assuming plaintiffs have alleged a protected property interest, they have not alleged a
complete loss of economic value. To the contrary, the Orders permit operating outdoors,
among other things. See Culinary Studios, 2021 WL 427115, at *14. As such, plaintiffs
fail to state a claim for a total regulatory taking.

 

2. Partial Regulatory Taking

 

Defendants further argue that plaintiffs fail to state a claim for a partial regulatory
taking on the grounds that, among other things, the character of the government action
cannot constitute a taking, and Supreme Court precedent forecloses the argument that a
temporary closure of this duration is a compensable taking. Garcetti MTD at 26-29;
Ventura County MTD at 9-10; Orange County MTD at 13-14; State MTD at 12-13;
Bertelsen MTD at 24-26; Santa Barbara County MTD at 8-9; L.A. County MTD at 11-
12. Plaintiffs do not directly address these arguments in their oppositions.

Partial regulatory takings are assessed under the three-part test established in Penn
Central Transportation Authority v. City of New York, 438 U.S. 104 (1978) (“Penn
Central”). The Penn Central inquiry analyzes (1) “[t]he economic impact of the regulation
on the claimant,” (2) “the extent to which the regulation has interfered with distinct
investment-backed expectations,” and (3) “the character of the government action.” Id. at

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 15 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

124; see Sierra Med. Servs. All. v. Kent, 883 F.3d 1216, 1225 (9th Cir. 2018). But the
Supreme Court cautioned that regulations that merely “adjust[ | the benefits and burdens
of economic life to promote the common good” are less likely to constitute a taking than
those that enact a “physical invasion” of property. Id. at 124.

 

Here, assuming plaintiffs can show an economic impact on their property interest
and that the Orders interfered with their distinct investment-backed expectations,
defendants’ Orders nevertheless “are quintessential examples of regulations that ‘adjust| |}
the benefits and burdens of economic life to promote the common good[.]’” PCG-SP
Venture I, 2020 WL 4344631, at *10 (quoting Penn Central, 438 U.S. at 124) (alterations
in original). Moreover, plaintiffs fail to explain why the Orders here constitute a partial
regulatory taking when the Supreme Court has found that a 32-month, complete
moratorium on development was not a taking under Penn Central. See Tahoe-Sierra Pres.
Council, Inc. v. Tahoe Reg’! Plan. Agency, 535 U.S. 302, 316, 319-20, 321, 343 (2002)
(applying Penn Central and finding no taking where moratorium on development deprived
land of all economic value for 32 months); Excel Fitness, 2021 WL 795670, at *5 (“Given
that the Supreme Court did not find a 32-month moratorium to constitute a regulatory
taking, Plaintiffs’ allegations of a few months of gym closures, [Citations], followed by
reopening with COVID-19-safety-related restrictions, [Citations], are clearly insufficient
to establish a regulatory taking.”). As such, plaintiffs fail to state a claim for a partial
regulatory taking.

3. Leave to Amend

As with plaintiffs’ due process claims, it is unclear what factual allegations could
cure plaintiffs’ takings claim. Nevertheless, for the reasons stated above, the Court finds
granting leave to amend the prudent course of action. See Culinary Studios, 2021 WL
427115, at *15 (granting leave to amend takings claim).

Accordingly, the Court DISMISSES plaintiffs’ takings claim without prejudice.
D. State-Law Claims

Plaintiffs’ state-law claims allege violations of the Liberty Clause of the California
Constitution, Cal. Const. Art. 1, § 1; the Equal Protection Clause of the California
Constitution, Cal. Const. Art. 1, § 7; and Cal. Gov. Code § 8572, which authorizes the
Governor of California to commandeer private property in a state of emergency.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 16 of 17
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘Oo’
Case No. 2:20-CV-09824-CAS-KSx Date May 10, 2021
Title MISSION FITNESS CENTER, LLC ET AL v. GAVIN NEWSOM ET AL

 

A district court may decline to exercise supplemental jurisdiction over state-law
claims when it has dismissed the claims over which it had original jurisdiction. 28 U.S.C.
§ 1367(c)(3). In this case, the Court had original jurisdiction over claims one and two,
which arose under the United States Constitution. Having dismissed those claims, the
Court is disinclined to exercise supplemental jurisdiction over plaintiffs’ state-law claims.
See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (holding that “when the
federal-law claims have dropped out of the lawsuit in its early stages and only state-law
claims remain, the federal court should decline the exercise of jurisdiction by dismissing
the case without prejudice”). However, because plaintiffs have been granted leave to
amend their federal claims, the Court will defer addressing the state-law claims until such
time as plaintiffs file or decline to file an amended complaint.

V. CONCLUSION

 

In accordance with the foregoing, the Court GRANTS defendants’ motions to
dismiss in part, and DISMISSES plaintiffs’ first and second claims without prejudice.
The Court reserves judgment on plaintiffs’ third, fourth and fifth claims until such time
as plaintiffs file or decline to file an amended complaint. If plaintiffs intend to amend their
claims for relief in order to cure the defects noted in this order, they must do so by May
24, 2021.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 17 of 17
